Exhibit 10(dd)

 

ELEVENTH AMENDMENT TO THE AARP HEALTH INSURANCE

 

AGREEMENT:

 

CHRONIC CARE PROGRAM

 

This Eleventh Amendment to the AARP Health Insurance Agreement (“Eleventh
Amendment” or “Amendment”), effective as of January 1, 2005 (the “Effective
Date”), is made by and between AARP Services, Inc., a Delaware corporation
(“ASI”) and United HealthCare Insurance Company, a Connecticut corporation
(“United”). The parties hereto shall collectively be referred to as the
“Parties”.

 

RECITALS

 

WHEREAS, AARP, the Trustees of the AARP Insurance Plan, and United are parties
to a certain AARP Health Insurance Agreement dated as of February 26, 1997 (the
“Original Agreement”).

 

WHEREAS, by subsequent amendment and assignment on December 28, 1999, AARP, AARP
Trust and United agreed to the assignment to and assumption by ASI of certain
rights and obligations (the “Third Amendment”).

 

WHEREAS, various other amendments have been made to the Original Agreement
(collectively, the “Agreement”).

 

WHEREAS, pursuant to subsections 3.2.3 and 3.2.4 of the Agreement, the Parties
agreed to undertake product development activities with respect to additional
products and services to enhance the value of the SHIP to AARP members and
differentiate the SHIP from other insurance programs.

 

***  Represents text which has been redacted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

   1



--------------------------------------------------------------------------------

WHEREAS, United has developed the Personal Service Delivery Program (PSDP) in
response to the growing number of Medicare beneficiaries with chronic health
conditions and the need for solutions that improve their quality of life in a
cost-effective manner.

 

WHEREAS, the parties have agreed to test the PSDP model described above in a
chronic care program made available to a select population of SHIP Medicare
supplement insureds (the “Chronic Care Program” or “CCP”).

 

WHEREAS, the Trustees have approved the Chronic Care Program and authorized the
Parties to implement it on a pilot basis, with a review to occur following the
CCP Pilot Period, as defined below, to determine whether the Chronic Care
Program has met its performance objectives and should be offered beyond that CCP
Pilot Period.

 

WHEREAS, subsection 3.2.3 of the Agreement requires the terms and conditions
associated with the offering of any Service Enhancements to be documented in
amendments or exhibits to the Agreement.

 

NOW, THEREFORE, in consideration of the covenants, terms and conditions set
forth in this Eleventh Amendment, the Parties agree as follows:

 

  A. Article 2 of the Agreement is amended by the addition of the following
sections 2.135 through 2.136:

 

2.135

   CCP Pilot Period means the 24 month period beginning May 1, 2005 and ending
on April 30, 2007.

2.136

   CCP Services means the services offered by United to SHIP Medicare Supplement
Insureds as described in subsection 3.2.2(k) and Exhibit 3.2.2(k).

2.137

   Member Data means the name, address, AARP membership number and, at ASI’s
discretion, any other identifying AARP Member information that ASI makes or has
made available to United.

 

     2



--------------------------------------------------------------------------------

  B. Section 3.2.2 of the Agreement is amended by the addition of new
subparagraph (k) to read as follows:

 

(k). United shall develop and make available to certain SHIP Medicare Supplement
insureds the Chronic Care Program as set forth in Exhibit 3.2.2(k), which is
attached hereto and made a part of the Agreement. Additionally, the Parties
agree to the following:

 

(1) Marketing Plan. United shall develop a Chronic Care Program member
communication plan which shall be submitted to ASI for its review and approval.
United shall adhere to the then-current AARP Health Care Options review and
approval process for all written or scripted oral promotional materials and
member communications describing the CCP Services. United shall use the product
name agreed upon by the parties when providing the CCP Services under this
Amendment.

 

(2) Monitoring Program Performance. United shall conduct a program performance
evaluation of the Chronic Care Program for ASI’s prior review. The performance
evaluation will measure the following program components: Utilization, Member
and Caregiver Satisfaction, Provider Satisfaction, Complaint Resolution, and
Quality Outcomes, as more fully set forth in Exhibit 3.2.2(k)(2). The Parties
agree that the results of this evaluation may necessitate changes to the
program, which may be made upon mutual agreement of the Parties.

 

(3) Reports. United shall provide reports to ASI, at intervals and in a format
and medium to be agreed to by the Parties, to monitor and evaluate program
performance. The reports shall include, but are not limited to, reports on
Quality, Operational, Enrollment, and Outcome Metrics, Expenses, and Member,
Caregiver and Provider Satisfaction.

 

(4) Third Party Research Validation. In addition, a third party, selected
mutually by the Parties, shall serve as a research validator on a confidential
basis. Such party shall be involved in reviewing the research methodology,
validating the outcomes and issuing three (3) reports to the Parties:

 

i. an initial report with an assessment of the study design;

 

ii. a report approximately seventeen (17) months after the operational startup
validating outcomes; and

 

iii. a final, comprehensive report to the Parties.

 

     3



--------------------------------------------------------------------------------

(5) The Parties shall decide mutually whether or not to publicize the activities
or findings of the study, based on the reports of the third party validator.

 

(6) Pilot Financing. Expenses incurred for the Chronic Care Program during the
CCP enrollment and assessment period and the CCP Pilot Period are estimated to
be ***. The program shall be provided at no additional premium cost to
participating SHIP Medicare supplement insureds. United shall pay *** of the
expenses incurred of the Chronic Care Program and the remaining *** of the
expenses incurred shall be paid out of the RSF as the results of this pilot
should provide benefits to AARP insured members. United shall provide ASI with a
quarterly reconciliation of expenses incurred. Expenses incurred by Extended
Enrollees, as defined in §10.2.4, shall be paid in accordance with the
aforementioned *** allocation.

 

(7) CCP Pilot Period Evaluation. The Parties shall conduct a CCP Pilot Period
evaluation of the Chronic Care Program to be completed by October 31, 2007 for
the purposes of determining whether to offer the Chronic Care Program beyond the
terms of this Amendment. The evaluation will measure the following program
components: Utilization of Service; Provider Satisfaction; Member and Caregiver
Satisfaction, and Claim Savings, and Quality Outcomes. Thereafter, the decision
whether to extend the Chronic Care Program beyond the terms of this Amendment
shall be made upon mutual agreement of the Parties.

 

  C. Section 7.1 of the Agreement is amended by the addition of the following
subsection 7.1.3:

 

7.1.3 De-identified data related to health outcomes, study findings, study
design and characteristics related to the Chronic Care Program shall be shared
with ASI by United. For purposes of this paragraph, de-identified data means
protected health information that has been de-identified in accordance with the
provisions of 45 C.F.R. §164.514. Reports, articles, and/or public notices
regarding the Chronic Care Program shall not be released without prior written
approval of both ASI and United.

 

  D. Article 7 of the Agreement is amended by the addition of the following
Section 7.8:

 

7.8 Ownership of Chronic Care Program Intellectual Property and Work Product.
Except as otherwise expressly provided for in this Agreement:

 

(a) Each party shall retain all right, title, and interest in its Marks subject
to the licenses to use as set forth above. Each party shall retain all right,

 

***  Represents text which has been redacted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

   4



--------------------------------------------------------------------------------

title, and interest in the content that it authors as part of the advertising
and promotion of the Chronic Care Program or pursuant to other activities
relating to the Chronic Care Program, including intellectual property rights,
trademark, trade dress, copyright, patent and other proprietary rights in the
content. Each party shall retain all right, title and interest in its
proprietary business information or work product that is related to the
advertising, promotion and other activities in support of the Chronic Care
Program including but not limited to trade secrets, computer software and
applications, and any other proprietary business information or work product
that is not available to the general public.

 

(b) Without limiting the foregoing, AARP and ASI shall retain all right, title,
and interest in intellectual property owned by AARP or ASI as of the Effective
Date of the Eleventh Amendment, including without limitation Member Data and
intellectual property associated with profiling and aggregating Member Data, as
well as the intellectual property associated with the supplying of the Member
Data, including but not limited to computer software and other tools used to
compile the data and to generate the profiling information, and any intellectual
property solely authored or developed by AARP and ASI while the Eleventh
Amendment is in effect (together, “AARP and ASI Intellectual Property”). United
shall retain all right, title and interest in intellectual property owned by
United as of the Effective Date of the Eleventh Amendment, including without
limitation CCP claims data and intellectual property associated with generating,
summarizing, or reporting the CCP claims data, intellectual property associated
with United’s clinical models for chronic care management or otherwise
associated with activities that are part of the design or operation of the
Chronic Care Program, including without limitation the Personal Services
Delivery Program, and any intellectual property solely authored or developed by
United while the Eleventh Amendment is in effect (together, “United Intellectual
Property”). United expressly reserves the right to use and disseminate the CCP
claims data for any purpose permitted under its own policies and applicable law;
provided, however, that United shall not use the CCP claims data for marketing
purposes in unrelated programs.

 

(c) If the parties wish to develop products or services together that are
related to the Chronic Care Program (“Joint Intellectual Property”), then the
parties will agree in writing in advance that they intend to collaborate on
Joint Intellectual Property and such writing will set forth the terms for each
party’s intellectual property rights in such Joint Intellectual Property. Each
party agrees not to disclose to, license to, or permit the use of Joint
Intellectual Property by third parties without the other parties’ express
written permission. Enhancements to AARP and ASI Intellectual Property made as a
result of the implementation of the Chronic Care Program belong to AARP or ASI
and enhancements to United Intellectual Property

 

     5



--------------------------------------------------------------------------------

made as a result of the implementation of the Chronic Care Program belong to
United unless the parties agree in advance of making the enhancements that such
enhancements will be treated as Joint Intellectual Property as set forth in this
Section.

 

(d) Upon termination of the Chronic Care Program, each party will return to the
other parties all intellectual property and work product belonging to the other
parties and shall not retain copies of such data except as shall be necessary
under applicable law or otherwise provided for under this Agreement.

 

  E. Article 10 of the Agreement is amended by the addition of the following
subsection 10.2.4:

 

10.2.4 Term and Termination. The Term of this Amendment is January 1, 2005
through October 31, 2007. Either party may terminate the Chronic Care Program
under this Amendment upon not less than ninety (90) days prior written notice to
the other party in the event of a material breach by the other party, provided
that such breach has not been cured to the non-breaching party’s reasonable
satisfaction within that ninety (90) day period. Notwithstanding the foregoing,
United shall continue to offer the CCP Services to participants enrolled in the
Chronic Care Program at the time the program is terminated for as long as the
participant’s coverage under an AARP Medicare Supplement plan provided by United
remains in force (“Extended Enrollees”).

 

  F. Except as amended hereby, all other terms and conditions of the Agreement
shall remain in full force and effect.

 

IN WITNESS WHEREOF, the Parties have executed this Amendment effective as of the
date and year first above written.

 

/s/    Dawn Sweeney       /s/    Jimmie Pogue

AARP Services, Inc.

     

United HealthCare Insurance

Company

Date: 2-10-05

     

Date: 2-10-05

 

     6



--------------------------------------------------------------------------------

 

EXHIBIT 3.2.2(k)

 

CHRONIC CARE PROGRAM DESCRIPTION

 

I. Pre-pilot Background

 

United’s proprietary Personal Service Delivery Program (PSDP) was developed by
United in response to the growing number of Medicare beneficiaries with chronic
health conditions and the need for solutions that improve their quality of life
in a cost-effective manner. PSDP delivers high touch intensive services to
members with high health risks. The emphasis is on providing personal
face-to-face interventions designed to meet clinical, psychosocial, economic and
functional needs. The program reaches out to chronically ill individuals and
provides them the professional help they need to manage their illness.

 

The program’s proactive, holistic approach addresses:

 

  •   Avoidable utilization contributing to unnecessary medical trend.

 

  •   Lack of extended family caregivers.

 

  •   Communications between physicians, caregivers and patients, for more
effective and efficient care.

 

  •   Declining functional status.

 

  •   Socio-economic challenges.

 

The parties have agreed to test the PSDP model described above in a Chronic Care
Program made available to a select population of SHIP Medicare supplement
insureds.

 

II. Chronic Care Program Objective

 

The objective of the Chronic Care Program is to develop enough clinical evidence
for Centers for Medicare and Medicaid Services (“CMS”) to fund future chronic
care management programs, allowing the SHIP program to receive reduced claim
costs on existing members.

 

It is expected that a successful pilot outcome will bring long-term positive
implications for the SHIP program, including:

 

  •   Increase quality of care received by AARP members.

 

     7



--------------------------------------------------------------------------------

  •   Empower members to better manage their care.

 

  •   Drive satisfaction for members, caregivers and physicians.

 

  •   Promote more effective as well as efficient resource utilization.

 

  •   Reduce costs for CMS and the Medicare Supplement program.

 

III. CCP Services

 

The PSDP emphasis is on providing personal face-to-face interventions designed
to meet clinical, psychosocial, economic and functional needs of Medicare
beneficiaries. The program services include:

 

  •   A case begins with an initial assessment. A case ends if the member
voluntarily terminates participation in the program; otherwise, the member
remains in the program and receives care for as long as he or she is covered
under an AARP Medicare Supplement plan provided by United.

 

  •   Development of a Plan of Care in collaboration with the member, his or her
physician, caretaker and family. For members who have the choice of using
multiple physicians, the Plan of Care will identify any fragmented care issues
they may be experiencing.

 

  •   Ongoing, periodic health assessments, which may result in adjustments to
the Plan of Care.

 

  •   Intensive interventions provided by PSDP nurses/social workers and/or
Community Partner Case Management (CPCM) agencies.

 

  •   Partnerships with local CPCM agencies are a key component of the program.
These local agencies assist members in accessing grass root support systems like
transportation, food pantries, and assistance in activities of daily living not
typically covered in a Medicare Supplement plan. Access to these additional
community services may or may not involve additional costs for the member.

 

IV. Member Selection

 

To ensure that credible claims/utilization data exists, only those members
continuously enrolled in an AARP Medicare Supplement plan for a minimum of 12
months will be considered. The PSDP program identifies program participants
based upon claim costs, number of chronic conditions and utilization patterns.

 

  •   Enrollment in this pilot is voluntary, and the member may terminate their
involvement at any time

 

     8



--------------------------------------------------------------------------------

  •   There is no additional premium cost to the members who enroll in the
program

 

  •   The pilot group suffers from four or more impactible chronic conditions,
and within the past year required at least one emergency room visit and one
hospital stay.

 

  •   The pilot will consist of 400 randomly selected members who fit the above
criteria, selected from the existing base of current Medicare Supplement
members.

 

  •   The program will include a control group of 400 members.

 

  •   Pilot members will not be replenished

 

V. Chronic Care Program Pilot Location: North Carolina

 

To develop evidence of clinical outcomes and claims saving, the parties have
agreed that North Carolina shall be the pilot location. Future expansion, if
any, shall be based upon the results of the pilot.

 

We will target the major metropolitan areas and surrounding counties of
Greensboro, Winston-Salem, High Point, Charlotte, Raleigh and Ashville.

 

VI. Estimated Expenses

 

United utilizes both internal and external case management personnel in
conducting chronic care management activities. The decision to use contracted
personnel is based on enrollee needs, case-load limitations, logistical factors,
etc. With the expansion of the pilot screened population beyond major
metropolitan areas, the use of tele-monitoring will also be considered where
appropriate.

 

Pilot expenses are expected to approximate *** each year of the project
(approximately *** per eligible/enrolled member per month (pmpm), divided fairly
evenly between external and internal expenses. Proforma pilot expenses (and
associated savings) as presented in this summary, represent estimated annualized
figures, associated with mature (i.e., 400 member) pilot enrollment levels.

 

VII. Expected Outcomes

 

The PSDP approach supports the primary physician’s use of evidence-based
clinical guidelines, and will seek to reduce acute exacerbations of chronic
diseases and enable more effective, evidence-based self-management of members.

 

1. Expected benefits for the SHIP program and the Parties include reduced
hospital admissions, reduced medical claims expense for the Medicare Supplement
product, and avoided Medicare allowable costs.

 

***  Represents text which has been redacted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

   9



--------------------------------------------------------------------------------

2. The 400 members participating in the Chronic Care Program pilot intervention
group are expected to enjoy the following outcomes:

 

  •   Improved quality of life associated with decreased stress and increased
efficacy in dealing with their complex health needs.

 

  •   Decrease in avoidable hospitalizations and emergency room visits.

 

  •   Decrease in medical complications due to medical errors associated with
errors of omission and commission inherent in fragmented medical care.

 

  •   Enhanced relationships with their primary physician.

 

  •   Increased satisfaction with their AARP Medicare Supplement product.

 

  •   Increased use of advance directives.

 

  •   All AARP Medicare Supplement Members would be expected to benefit from
decreased premium pressure under a successful pilot that resulted in CMS funding
approval.

 

     10



--------------------------------------------------------------------------------

 

EXHIBIT 3.2.2(k)(2)

 

Performance Standards and Measurements

 

In performing United’s obligations to the Chronic Care Program, United shall
report on the following standards:

 

1. Quality Measurements

 

CHF

 

Metric

--------------------------------------------------------------------------------

 

Source

--------------------------------------------------------------------------------

 

Intervention

--------------------------------------------------------------------------------

ACE Inhibitors   Self-report/Pharmacy   Yes Beta-blockers   Self-report/Pharmacy
  Yes Blood Pressure goal (130/85 or 130/80)   Self-report/Physician report  
Yes

Lipids:

LDL < 100

  Self-report/Physician report   Yes

Lipids:

TG >=200

  Self-report/Physician report   Yes Antiplatelet use   Self-report/Physician
report   Yes Daily weight   Self-report   Yes

 

Diabetes Quality Metrics

 

Metric

--------------------------------------------------------------------------------

 

Source

--------------------------------------------------------------------------------

 

Intervention

--------------------------------------------------------------------------------

A1C drawn annually   Claims   Yes A1C < 7%   Self-report/Physician report   Yes
Dilated Eye Exam annually   Self-report   Yes Microalbuminuria testing annually
  Claims   Yes Foot exam   Self-report/Physician report   Yes Dental exam
annually   Self-report/Claims   Yes Antiplatelet use   Self-report   Yes

 

     11



--------------------------------------------------------------------------------

General Quality Metrics

 

Metric

--------------------------------------------------------------------------------

 

Source

--------------------------------------------------------------------------------

 

Intervention

--------------------------------------------------------------------------------

 

Control

--------------------------------------------------------------------------------

SF-12   Survey   Yes   No Smoking Goals   Survey/Self-report   Yes   No Physical
Activity (30 minutes)   Survey/Self-report   Yes   No Influenza   Self-report  
Yes   If claims available Pneumovax   Self-report   Yes   If claims available
Adherence to medication   Self-report   Yes   No Advance Directives  
Self-report   Yes   No Member Satisfaction   Survey   Yes   Yes Caregiver
Satisfaction   Survey   Yes   Yes Provider Satisfaction   Survey   Yes   No

 

     12